Third District Court of Appeal
                                State of Florida

                          Opinion filed April 21, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-243
                       Lower Tribunal No. F20-13877
                           ________________


                             Allen L. Penoyer,
                                   Appellant,

                                      vs.

                          The State of Florida,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Allen L. Penoyer, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     FERNANDEZ, J.

     Allen L. Penoyer appeals the trial court’s denial of his petition for a writ

of habeas corpus alleging ineffective assistance of trial counsel, misconduct
by the appellate court judges who heard his direct appeal, ineffective

assistance of appellate counsel, and the lack of jurisdiction of the trial court,

all relating to a judgment and sentence in a 1975 indictment and subsequent

trial in the Sixth Judicial Circuit of the State of Florida. Appellant is presently

incarcerated in the Dade Correctional Institution, located in Miami-Dade

County, Florida, and consequently filed his petition in the Eleventh Judicial

Circuit. Because Penoyer’s petition constitutes a collateral attack on his

judgment and sentence, only the court in which he was convicted and

sentenced has jurisdiction to address his claims. See Peoples v. State, 260

So. 3d 365 (Fla. 3d DCA 2018). The trial court’s order recognized that it was

without jurisdiction 1, but denied the petition. In the absence of jurisdiction,

the correct disposition is dismissal. We thus reverse and remand for the trial

court to dismiss the petition.

      Reversed and remanded with instructions.




1
  The trial court’s order reads, in relevant part, as follows: “Habeas Corpus
is beyond this court’s jurisdiction. Motion is denied.”

                                        2